                                                                               ____FILED                ____RECEIVED
                                                                               ____ENTERED              ____SERVED ON
      Case 2:19-cr-00233-RFB-EJY Document 38 Filed 07/16/20 Page 1 of 1                      COUNSEL/PARTIES OF RECORD


                                                                                     JUL 16, 2020

                                                                                        CLERK US DISTRICT COURT
 1                                                                                        DISTRICT OF NEVADA
                                                                                 BY:_________________________DEPUTY

 2
 3
 4                                 UNITED STATES DISTRICT COURT
 5                                         DISTRICT OF NEVADA
 6                                                    ***
 7     UNITED STATES OF AMERICA,                            Case No. 2:19-cr-00233-RFB-EJY
 8                        Plaintiff,                           WAIVER FOR RIGHT TO APPEAR IN
                                                              PERSON AT CRIMINAL PROCEEDING
 9            v.
10     ALEXIUS LAVELLE DAVIS,
11                       Defendant.
12
13           I understand that I have a right to appear in person in court at the Sentencing and
14    Disposition Hearing in this case scheduled for July 16 at 12:00 AM. I have been advised of the
15    nature of this proceeding and my right to appear in person at this proceeding. I have been informed
16    that I may appear by video teleconference, or telephone conference if video conference is not
17    reasonably available, in light of the spread of the COVID-19 virus in the District of Nevada and
18    in order to protect my health and safety, as well as those of the attorneys, the court and court staff.
19    Understanding my right to appear in person at this proceeding, I knowingly and voluntarily waive
20    my right to appear at this proceeding in person, and I consent to appear by video teleconference or
21    by telephone conference where the video teleconference is not reasonably available. I consulted
22    with my attorney prior to deciding to waive my right to appear in person at this proceeding.
23     //s// Andrew Wong for Alexisu Davis July 15, 2020
      ____________________________________
24    Defendant’s Signature              (date)

       //s// Andrew Wong                July 15, 2020 ___________________________________
                                         _____                                July 16, 2020
25    ______________________________
      Signature of Defendant’s Attorney (date)        Judge’s Signature            (date)
26
       Andrew Wong . AFPD
     ___________________________________                     RICHARD F. BOULWARE, II U.S. District Judge
27
       Printed Name of Defendant’s Attorney                  Judge’s Printed Name and Title
28
